Exhibit 3.5 FORM OF AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF RSB BONDCO LLC Dated and Effective as of , 2007 TABLE OF CONTENTS Page ARTICLE I GENERAL PROVISIONS SECTION 1.01 Definitions 1 SECTION 1.02 Sole Member; Registered Office and Agent 2 SECTION 1.03 Other Offices 3 SECTION 1.04 Name 3 SECTION 1.05 Purpose; Nature of Business Permitted; Powers 3 SECTION 1.06 Limited Liability Company Agreement; Certificate of Formation 5 SECTION 1.07 Separate Existence 5 SECTION 1.08 Limitation on Certain Activities 9 SECTION 1.09 No State Law Partnership 10 ARTICLE II CAPITAL SECTION 2.01 Initial Capital 10 SECTION 2.02 Additional Capital Contributions 10 SECTION 2.03 Capital Account 11 SECTION 2.04 Interest 11 ARTICLE III ALLOCATIONS; BOOKS SECTION 3.01 Allocations of Income and Loss. 11 SECTION 3.02 Company to be Disregarded for Tax Purposes 12 SECTION 3.03 Books of Account 12 SECTION 3.04 Access to Accounting Records 12 SECTION 3.05 Annual Tax Information 12 SECTION 3.06 Internal Revenue Service Communications 13 ARTICLE IV MEMBER SECTION 4.01 Powers 13 SECTION 4.02 Reimbursement of Member Expenses 14 SECTION 4.03 Other Ventures 14 SECTION 4.04 Actions by the Member 14 ARTICLE V OFFICERS SECTION 5.01 Designation; Term; Qualifications 14 i SECTION 5.02 Removal and Resignation 16 SECTION 5.03 Vacancies 16 SECTION 5.04 Compensation 16 ARTICLE VI MEMBERSHIP INTEREST SECTION 6.01 General 16 SECTION 6.02 Distributions 16 SECTION 6.03 Rights on Liquidation, Dissolution or Winding Up 16 SECTION 6.04 Redemption 17 SECTION 6.05 Voting Rights 17 SECTION 6.06 Transfer of Membership Interests 17 SECTION 6.07 Admission of Transferee as Member 17 ARTICLE VII MANAGERS SECTION 7.01 Managers 18 SECTION 7.02 Powers of the Managers 19 SECTION 7.03 Reimbursement of Expenses 19 SECTION 7.04 Removal of Managers 19 SECTION 7.05 Resignation of Manager 19 SECTION 7.06 Vacancies 20 SECTION 7.07 Meetings of the Managers 20 SECTION 7.08 Electronic Communications 20 SECTION 7.09 Committees of Managers. 20 SECTION 7.10 Limitations on Independent Managers 21 ARTICLE VIII EXPENSES SECTION 8.01 Expenses 21 ARTICLE IX PERPETUAL EXISTENCE; DISSOLUTION, LIQUIDATION AND WINDING-UP SECTION 9.01 Existence 22 SECTION 9.02 Dissolution 22 SECTION 9.03 Accounting 22 SECTION 9.04 Certificate of Cancellation 22 SECTION 9.05 Winding Up 23 SECTION 9.06 Order of Payment of Liabilities Upon Dissolution 23 SECTION 9.07 Limitations on Payments Made in Dissolution 23 SECTION 9.08 Limitation on Liability 23 ii ARTICLE X INDEMNIFICATION SECTION 10.01 Indemnity 23 SECTION 10.02 Indemnity for Actions By or In the Right of the Company 24 SECTION 10.03 Indemnity If Successful 24 SECTION 10.04 Expenses 25 SECTION 10.05 Advance Payment of Expenses 25 SECTION 10.06 Other Arrangements Not Excluded 25 ARTICLE XI MISCELLANEOUS PROVISIONS SECTION 11.01 No Bankruptcy Petition; Dissolution 26 SECTION 11.02 Amendments 26 SECTION 11.04 Governing Law 27 SECTION 11.05 Headings 27 SECTION 11.06 Severability 27 SECTION 11.07 Assigns 27 SECTION 11.08 Enforcement by Independent Managers 27 SECTION 11.09 Waiver of Partition; Nature of Interest 27 EXHIBITS AND SCHEDULES Schedule ASchedule of Capital Contribution of Member Schedule BManagers Schedule COfficers Exhibit A Management Agreement iii AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF RSB BONDCO LLC This AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT, together with the schedules attached hereto, (this “Agreement”) of RSB BONDCO LLC, a Delaware limited liability company (the “Company”), is made and entered into as of , 2007 by BALTIMORE GAS AND ELECTRIC COMPANY, a Maryland corporation (including any additional or successor members of the Company admitted to the Company as a member of the Company pursuant to the provisions of this Agreement other than Special Members, the “Member”) and acknowledged and agreed to by and , as the Independent Managers (as defined herein). WHEREAS, the Company was formed as a Delaware limited liability company under and pursuant to the LLC Act (i) by the filing of the Certificate of Formation of the Company with the Secretary of State of the State of Delaware on March 8, 2007 (such execution and filing being hereby ratified and approved in all respects) and (ii) by the entering into of a Limited Liability Company Agreement, dated as of May 2, 2007 (the “Original LLC Agreement”); and WHEREAS, the Member filed an Amended and Restated Certificate of Formation of the Company with the Secretary of State of the State of Delaware on April 10, 2007 under and pursuant to the LLC Act (such execution and filing being hereby ratified and approved in all respects); and WHEREAS, this Agreement amends and restates the Original LLC Agreement in all respects, and from and after the date hereof constitutes the governing instrument of the Company; NOW THEREFORE, the Member (as defined below) hereby amends and restates the Original LLC Agreement in its entirety as follows: ARTICLE I GENERAL PROVISIONS SECTION 1.01 Definitions. (a)Unless otherwise defined herein, capitalized terms used herein shall have the meanings assigned to them in that certain Indenture (including Appendix A) dated on or around , 2007 between the Company, as Issuer, and , a banking corporation, as indenture trustee (the “Indenture Trustee”), as the same may be amended, restated, supplemented or otherwise modified from time to time. (b)All terms defined in this Agreement shall have the defined meanings when used in any certificate or other document made or delivered pursuant hereto unless otherwise defined therein. 1 (c)The words “hereof,” “herein,” “hereunder” and words of similar import, when used in this Agreement, shall refer to this Agreement as a whole and not to any particular provision of this Agreement; Section, Schedule, Exhibit, Annex and Attachment references contained in this Agreement are references to Sections, Schedules, Exhibits, Annexes and Attachments in or to this Agreement unless otherwise specified; and the term “including” shall mean “including without limitation.” (d)The definitions contained in this Agreement are applicable to the singular as well as the plural forms of such terms. (e)Non-capitalized terms used herein which are defined in the Requirements of Law shall, as the context requires, have the meanings assigned to such terms in the Requirements of Law, but without giving effect to amendments to the Requirements of Law. SECTION 1.02 Sole Member; Registered Office and Agent. (a)The initial sole member ofthe Company shall be Baltimore Gas and Electric Company, a Maryland corporation, or any additional or successor member of the Company admitted to the Company pursuant to Sections1.02(c), 6.06 and 6.07.The registered office and registered agent of the Company in the State of Delaware shall be The Corporation Trust Company, 1209 Orange Street, Wilmington, New Castle County, Delaware 19801.The Member continues as a member of the Company upon its execution of a counterpart to this Agreement.The Member, without the consent of any other Person, may change said registered office and agent from one location to another in the State of Delaware and reflect such change as necessary by amending this Agreement and the Certificate of Formation of the Company.The Member shall provide notice of any such change to the Indenture Trustee. (b)Upon the occurrence of any event that causes the Member to cease to be a member of the Company (other than upon continuation of the Company without dissolution upon the transfer or assignment by the Member of all of its limited liability company interest in the Company and the prior or simultaneous admission of the transferee or an additional member of the Company pursuant to Sections 6.06 and 6.07), each Person acting as an Independent Manager pursuant to the terms of this Agreement shall, without any action of any Person and simultaneously with the Member ceasing to be a member of the Company, automatically be admitted to the Company as a Special Member and shall continue the Company without dissolution.No Special Member may resign from the Company or transfer its rights as Special Member unless (i) a successor Special Member has been admitted to the Company as Special Member by executing a counterpart to this Agreement, and (ii) such successor has also accepted its appointment as Independent Manager pursuant to this Agreement; provided, however, the Special Members shall automatically cease to be members of the Company upon the admission to the Company of a substitute Member, appointed by the personal representative of the Person that had been the last remaining Member.Pending such admission of the personal representative or its nominee or designee, as the case may be, as a substitute Member, such former Member (or if such former Member no longer exists, its personal representative), shall retain the limited liability company interest in the Company of such former Member, including without limitation, all economic rights associated with such interest (which economic rights shall continue to represent the sole economic rights associated with any ownership interest in the Company). 2 Upon the admission to the Company of a substitute Member, such substitute Member shall acquire, upon terms agreed to by the former Member (or its personal representative) and the substitute Member, all right, title and interest in and to such former Member’s limited liability company interest in the Company.Each Special Member shall be a member of the Company that has no interest in the profits, losses and capital of the Company and has no right to receive any distributions of Company assets (and no Special Member shall be treated as a member of the Company for federal income tax purposes).Pursuant to Section 18-301 of the LLC Act, a Special Member shall not be required to make any capital contributions to the Company and shall not receive a limited liability company interest in the Company.A Special Member, in its capacity as Special Member, may not bind the Company.Except as required by any mandatory provision of the LLC Act, each Special Member, in its capacity as Special Member, shall have no right to vote on, approve or otherwise consent to any action by, or matter relating to, the Company, including the merger, consolidation or conversion of the Company.In order to implement the admission to the Company of each Special Member, eachPerson acting as an Independent Manager pursuant to this Agreement shall execute a counterpart to this Agreement.Prior to its admission to the Company as Special Member, each Person acting as an Independent Manager pursuant to this Agreement shall not be a member of the Company.A “Special Member” means, upon such Person’s admission to the Company as a member of the Company pursuant to this Section 1.02(b), a Person acting as Independent Manager, in such Person’s capacity as a member of the Company.A Special Member shall only have the rights and duties expressly set forth in this Agreement.For purposes of this Agreement, a Special Member is not included within the defined term “Member.” (c)The Company may admit additional Members with the affirmative vote of a majority of the Managers, which vote must include the affirmative vote of all of the Independent Managers.Notwithstanding the preceding sentence, it shall be a condition to the admission of any additional Member that the sole Member shall have received an opinion of outside tax counsel (as selected by the Member in form and substance reasonably satisfactory to the Member and the Indenture Trustee) that the admission of such additional Member shall not cause the Company to be treated, for federal income tax purposes, as having more than a “sole owner” and that the Company shall not be treated, for federal income tax purposes, as an entity separate from such “sole owner”. SECTION 1.03 Other Offices.The Company may have an office at any place or places within or outside the State of Delaware that may at any time be established by the Member.The Member shall provide notice to the Indenture Trustee of the location of the Company’s office or of any change in the location of the Company’s office. SECTION 1.04 Name.The name of the Company shall be “RSB BONDCO LLC”.The name of the Company may be changed from time to time by the Member with ten (10) days’ prior written notice to the Managers and the Indenture Trustee, and the filing of an appropriate amendment to the Certificate of Formation with the Secretary of State as required by the LLC Act. SECTION 1.05 Purpose; Nature of Business Permitted; Powers.The purposes for which the Company is formed are limited to: 3 (a)acquire, own, hold, administer, service or enter into agreements regarding the receipt and servicing of Rate Stabilization Property and the other Rate Stabilization Bond Collateral, along with certain other related assets; (b)manage, sell, assign, pledge, collect amounts due on or otherwise deal with the Rate Stabilization Property and the other Rate Stabilization Bond Collateral and related assets to be so acquired in accordance with the terms of the Basic Documents; (c)negotiate, authorize, execute, deliver, assume the obligations under, and perform its duties under, the Basic Documents and any other agreement or instrument or document relating to the activities set forth in clauses (a) and (b) above; provided, that each party to any such agreement under which material obligations are imposed upon the Company, solely in its capacity as a creditor of the Company, shall covenant that it shall not, prior to the date which is one year and one day after the termination of the Indenture and the payment in full of each Series of the Rate Stabilization Bonds and any other amounts owed under the Indenture, acquiesce, petition or otherwise invoke or cause the Company to invoke the process of any court or Governmental Authority for the purpose of commencing or sustaining an involuntary case against the Company under any federal or state bankruptcy, insolvency or similar law or appointing a receiver, liquidator, assignee, trustee, custodian, sequestrator or other similar official of the Company or any substantial part of the property of the Company; or, to the fullest extent permitted by law, ordering the winding up or liquidation of the affairs of the Company; and provided, further, that the Company shall be permitted to incur additional indebtedness or other liabilities payable to service providers and trade creditors in the ordinary course of business in connection with the foregoing activities; (d)file with the SEC one or more registration statements, including any pre-effective or post-effective amendments thereto and any registration statement filed pursuant to Rule 462(b) under the Securities Act (including any prospectus supplement, prospectus and exhibits contained therein) and file such applications, reports, surety bonds, irrevocable consents, appointments of attorney for service of process and other papers and documents necessary or desirable to register the Rate Stabilization Bonds under the securities or “Blue Sky” laws of various jurisdictions; (e)authorize, execute, deliver and issue Rate Stabilization Bonds from time to time; (f)pledge its interest in Rate Stabilization Property and other Rate Stabilization Bond Collateral to the Indenture Trustee under the Indenture in order to secure the Rate Stabilization Bonds; and (g)engage in any lawful act or activity and exercise any powers permitted to limited liability companies formed under the laws of the State of Delaware that, in either case, are incidental to, or necessary, suitable or convenient for the accomplishment of the above-mentioned purposes. 4 The Company shall engage only in any activities related to the foregoing purposes or required or authorized by the terms of the Basic Documents or other agreements referenced above.The Company shall have all powers reasonably incidental, necessary, suitable or convenient to effect the foregoing purposes, including all powers granted under the LLC Act.The Company, the Member, any Manager, including the Independent Managers (as defined herein), or any officer of the Company, acting singly or collectively, on behalf of the Company, may enter into and perform the Basic Documents to which it is a party and all registration statements, prospectuses, prospectus supplements, documents, agreements, certificates or financing statements contemplated thereby or related thereto and any amendments thereto, all without any further act, vote or approval of any Member, Manager or other Person, notwithstanding any other provision of this Agreement, the LLC Act, or other applicable Requirements of Law.The authorization set forth in the preceding sentence shall not be deemed a restriction on the power and authority of the Member or any Manager, including the Independent Managers, to enter into other agreements or documents on behalf of the Company as authorized pursuant to this Agreement and the LLC Act. The Company shall possess and may exercise all the powers and privileges granted by the LLC Act or by any other law or by this Agreement, together with any powers incidental thereto, insofar as such powers and privileges are incidental, necessary, suitable or convenient to the conduct, promotion or attainment of the business purposes or activities of the Company. SECTION 1.06 Limited Liability Company Agreement.This Agreement shall constitute a “limited liability company agreement” within the meaning of the LLC Act. SECTION 1.07 Separate Existence.Except for financial reporting purposes (to the extent required by generally accepted accounting principles) and for federal income tax purposes and, to the extent consistent with applicable state tax law, state income and franchise tax purposes, the Member and the Managers shall take all steps necessary to continue the identity of the Company as a separate legal entity and to make it apparent to third Persons that the Company is an entity with assets, liabilities and financial accounts distinct from those of the Member, Affiliates of the Member, the Managers or any other Person, and that, the Company is not a division of any of the Member, Affiliates of the Member, the Company’s Affiliates or any other Person.In that regard, and without limiting the foregoing in any manner, the Company shall: (a)maintain office space separate and clearly delineated from the office space of any Affiliate, owned by the Company or evidenced by a written lease or sublease (even if located in an office owned or leased by, or shared with, an Affiliate); (b)maintain the assets of the Company in such a manner that it is not costly or difficult to segregate, identify or ascertain its individual assets from those of any other Person, including any Affiliate; (c)maintain a separate telephone number which will be answered only in its own name; (d)conduct all transactions with Affiliates on an arm’s-length basis; 5 (e)not guarantee, become obligated for or pay the debts of any Affiliate or hold the credit of the Company out as being available to satisfy the obligations of any Affiliate or other Person (nor, except as contemplated in the Basic Documents, indemnify any Person for losses resulting therefrom), nor, except as contemplated in the Basic Documents, have any of its obligations guaranteed by any Affiliate or hold the Company out as responsible for the debts of any Affiliate or other Person or for the decisions or actions with respect to the business and affairs of any Affiliate, nor seek or obtain credit or incur any obligation to any third Party based upon the creditworthiness or assets of any Affiliate or any other Person (i.e. other than based on the assets of the Company) nor allow any Affiliate to do such things based on the credit of the Company; (f)except as expressly otherwise permitted hereunder or under any of the Basic Documents, not permit the commingling or pooling of the Company’s funds or other assets with the funds or other assets of any Affiliate; (g)maintain separate deposit and other bank accounts and funds (separately identifiable from those of the Member or any other Person) to which no Affiliate has any access, which accounts shall be maintained in the name and, to the extent not inconsistent with applicable federal tax law, tax identification number of the Company; (h)maintain full books of accounts and records (financial or other) and financial statements separate from those of its Affiliates or any other Person, prepared and maintained in accordance with generally accepted accounting principles (including, all resolutions, records, agreements or instruments underlying or regarding the transactions contemplated by the Basic Documents or otherwise) and audited annually by an independent accounting firm which shall provide such audit to the Indenture Trustee; (i)pay its own liabilities out of its own funds, including fees and expenses of the Administrator (as defined in the Administration Agreement) pursuant to the Administration Agreement and the Servicer pursuant to any Servicing Agreement, provided, however, the foregoing shall not require the Member to make any additional capital contributions to the Company; (j)compensate (either directly or through reimbursement of the Company’s allocable share of any shared expenses) all employees, consultants and agents and Affiliates, to the extent applicable, for services provided to the Company by such employees, consultants and agents or Affiliates, in each case, from the Company’s own funds and maintain a sufficient number of employees in light of its contemplated operations; (k)allocate fairly and reasonably the salaries of and the expenses related to providing the benefits of officers or other employees shared with the Member, any Special Member or any Manager; (l)allocate fairly and reasonably any overhead for office space shared with the Member, any Special Member or any Manager; 6 (m)pay from its own bank accounts for accounting and payroll services, rent, lease and other expenses (or the Company’s allocable share of any such amounts provided by one or more other Affiliate) and not have such operating expenses (or the Company’s allocable share thereof) paid by any Affiliates, provided, that the Member shall be permitted to pay the initial organization expenses of the Company and certain of the expenses related to the transactions contemplated by the Basic Documents as provided therein; (n)maintain adequate capitalization to conduct its business and affairs considering the Company’s size and the nature of its business and intended purposes and, after giving effect to the transactions contemplated by the Basic Documents, refrain from engaging in a business for which its remaining property represents an unreasonably small capital, provided, however, the foregoing shall not require the Member to make any additional capital contributions to the Company; (o)conduct all of the Company’s business (whether in writing or orally) solely in the name of the Company through the Member and the Company’s Managers, employees, officers and agents and hold the Company out as an entity separate from any Affiliate; (p)not make or declare any distributions of cash or property to the Member except in accordance with appropriate limited liability company formalities and only consistent with sound business judgment to the extent that it is permitted pursuant to the Basic Documents and not violative of any applicable law; (q)otherwise practice and adhere to all limited liability company procedures and formalities to the extent required by this Agreement or all other appropriate constituent documents; (r)not appoint an Affiliate or any employee of an Affiliate as an agent of the Company, except as otherwise permitted in the Basic Documents (although such Persons can qualify as a Manager or as an officer of the Company); (s)not acquire obligations or securities of or make loans or advances to or pledge its assets for the benefit of any Affiliate, the Member or any Affiliate of the Member; (t)not permit the Member or any Affiliate to acquire obligations of or make loans or advances to the Company; (u)except as expressly provided in the Basic Documents, not permit the Member or any Affiliate to guarantee, pay or become liable for the debts of the Company nor permit any such Person to hold out its creditworthiness as being available to pay the liabilities and expenses of the Company nor, except for the indemnities in this Agreement and the Basic Documents, indemnify any Person for losses resulting therefrom; (v)maintain separate minutes of the actions of the Member and the Managers, including the transactions contemplated by the Basic Documents; 7 (w)cause (i) all written and oral communications, including letters, invoices, purchase orders, and contracts, of the Company to be made solely in the name of the Company, (ii) the Company to have its own tax identification number (to the extent not inconsistent with applicable federal tax law), stationery, checks and business forms, separate from those of any Affiliate, (iii) all Affiliates not to use the stationery or business forms of the Company, and cause the Company not to use the stationery or business forms of any Affiliate, and (iv) all Affiliates not to conduct business in the name of the Company, and cause the Company not to conduct business in the name of any Affiliate; (x)direct creditors of the Company to send invoices and other statements of account of the Company directly to the Company and not to any Affiliate and cause the Affiliates to direct their creditors not to send invoices and other statements of accounts of such Affiliates to the Company; (y)cause the Member to maintain as official records all resolutions, agreements, and other instruments underlying or regarding the transactions contemplated by the Basic Documents; (z)disclose, and cause the Member to disclose, in its financial statements the effects of all transactions between the Member and the Company in accordance with generally accepted accounting principles, and in a manner which makes it clear that (i) the Company is a separate legal entity, (ii) the assets of the Company (including the Rate Stabilization Property transferred to the Company pursuant to the Sale Agreement) are not assets of any Affiliate and are not available to pay creditors of any Affiliate and (iii) neither the Member nor any other Affiliate is liable or responsible for the debts of the Company; (aa)treat and cause the Member to treat the transfer of Rate Stabilization Property from the Member to the Company as a sale under the Rate Stabilization Law; (bb)except as described herein with respect to tax purposes and financial reporting, describe and cause each Affiliate to describe the Company, and hold the Company out as a separate legal entity and not as a division or department of any Affiliate, and promptly correct any known misunderstanding regarding the Company’s identity separate from any Affiliate or any Person; (cc)so long as any of the Rate Stabilization Bonds are outstanding, treat the Rate Stabilization Bonds as debt for all purposes and specifically as debt of the Company, other than for financial reporting or tax purposes or as required under the Public Utility Holding Company Act of 2005 and the Federal Power Act; (dd)solely for purposes of federal taxes and, to the extent consistent with applicable state, local and other tax law, solely for purposes of state, local and other taxes, so long as any of the Rate Stabilization Bonds are outstanding, treat the Rate Stabilization Bonds as indebtedness of the Member secured by the Rate Stabilization Bond Collateral unless otherwise required by appropriate taxing authorities; 8 (ee)file its own tax returns, if any, as may be required under applicable law, to the extent (i) not part of a consolidated group filing a consolidated return or returns or (ii) not treated as a division for tax purposes of another taxpayer, and pay any taxes so required to be paid under applicable law; (ff)maintain its valid existence in good standing under the laws of the State of Delaware and maintain its qualification to do business under the laws of such other jurisdictions as its operations require; (gg)not form, or cause to be formed, any subsidiaries; (hh)comply with all laws applicable to the transactions contemplated by this Agreement and the Basic Documents; and (ii)cause the Member to observe in all material respects all limited liability company procedures and formalities, if any, required by its constituent documents and the laws of its state of formation and all other appropriate jurisdictions. SECTION 1.08 Limitation on Certain Activities.Notwithstanding any other provisions of this Agreement and any applicable Requirements of Law that otherwise so empower the Company, the Member, the Managers, any officer of the Company or any other Person, the Company, and the Member or the Managers, or any officer of the Company or any other Personon behalf of the Company, shall not: (a)engage in any business or activity other than as set forth in Article I hereof; (b)without the affirmative vote of its Member and the affirmative vote of all of the Managers, including all of the Independent Managers, file a voluntary petition for relief under the Bankruptcy Code or similar law, consent to the institution of insolvency or bankruptcy proceedings against the Company or otherwise institute insolvency or bankruptcy proceedings with respect to the Company or take any company action in furtherance of any such filing or institution of a proceeding; (c)without the affirmative vote of its Member and the affirmative vote of all Managers, including all of the Independent Managers, and then only to the extent permitted by the Basic Documents, convert, merge or consolidate with any other Person or sell all or substantially all of its assets or acquire all or substantially all of the assets or capital stock or other ownership interest of any other Person; (d)take any action, file any tax return, or make any election inconsistent with the treatment of the Company, for purposes of federal income taxes and, to the extent consistent with applicable state tax law, state income and franchise tax purposes, as a disregarded entity that is not separate from the Member; (e)incur any indebtedness or assume or guarantee any indebtedness of any Person (other than the indebtedness incurred under the Basic Documents); or 9 (f)to the fullest extent permitted by law, without the affirmative vote of its Member and the affirmative vote of all Managers, including all of the Independent Managers, execute any dissolution, liquidation, or winding up of the Company. To the fullest extent permitted by applicable law, including Section 18-1101(c) of the LLC Act, the fiduciary duty of each Manager, including the two Independent Managers, in respect of any decision on any matter referred to in this Section 1.08 shall be owed solely to the Company (including its creditors) and not to the Member or any other holders of equity interest in the Company as may exist at such time. SECTION 1.09 No State Law Partnership.No provisions of this Agreement shall be deemed or construed to constitute a partnership (including a limited partnership) or joint venture, or the Member a partner or joint venturer of or with any Manager or the Company, for any purposes. SECTION 1.10 Authorized Person/Certificates.Charles A. Berardesco is hereby designated as an “authorized person” within the meaning of the LLC Act, and has executed, delivered and filed the Certificate of Formation of the Company and the Amended and Restated Certificate of Formation of the Company with the Secretary of State of the State of Delaware, which filings are hereby ratified and approved.Upon the filing of the Amended and Restated Certificate of Formation with the Secretary of State of the State of Delaware, his powers as an “authorized person” ceased, and the Member and each Manager thereupon became a designated “authorized person” and shall continue as a designated “authorized person” within the meaning of the LLC Act.The Member or Manager or officer shall execute, deliver and file any other certificates (and any amendments and/or restatements thereof) necessary for the Company to qualify to do business in any jurisdiction in which the Company may wish to conduct business. The existence of the Company as a separate legal entity shall continue until cancellation of the Certificate of Formation as provided in the LLC Act. ARTICLE II CAPITAL SECTION 2.01 Initial Capital.The initial capital of the Company shall be the sum of cash contributed to the Company by the Member (the “Initial Capital Contribution”) in the amount set out opposite the name of the Member on Schedule A hereto, as amended from time to time and incorporated herein by this reference. SECTION 2.02 Additional Capital Contributions.The assets of the Company are expected to generate a return sufficient to satisfy all obligations of the Company under this Agreement and the Basic Documents and any other obligations of the Company.It is expected that no capital contributions to the Company will be necessary after the purchase of the initial Rate Stabilization Property, except for capital contributions in connection with the issuance of one or more Series of Rate Stabilization Bonds.On or prior to the date of issuance of each Series of Rate Stabilization Bonds, the Member shall make an additional contribution to the Company in an amount equal to at least 0.50% of the initial principal amount of such Series (or 10 such other amount permitted by any Subsequent Qualified Rate Order) or such greater amount as agreed to by the Member in connection with the issuance by the Company of any Series of Rate Stabilization Bonds which amount the Company shall deposit into the Capital Subaccount established by the Indenture Trustee as provided under Section 8.02 of the Indenture (the “Capital Subaccount Contribution”).No capital contribution by the Member to the Company will be made for the purpose of mitigating losses on Rate Stabilization Property that has previously been transferred to the Company, and all capital contributions shall be made in accordance with all applicable limited liability company procedures and requirements, including proper record keeping by the Member and the Company. Each capital contribution will be acknowledged by a written receipt signed by any one of the Managers.The Managers acknowledge and agree that, notwithstanding anything in this Agreement to the contrary, such additional contribution will be managed by an investment manager selected by the Indenture Trustee who shall invest such amounts only in Eligible Investments, and all income earned thereon shall be allocated or paid by the Indenture Trustee in accordance with the provisions of the Indenture. SECTION 2.03 Capital Account.A Capital Account shall be established and maintained for the Member on the Company’s books (the “Capital Account”). SECTION 2.04 Interest.Except as provided in this Agreement, no interest shall be paid or credited to the Member on its Capital Account or upon any undistributed profits left on deposit with the Company, and the Member shall have no right to demand or receive the return of its Capital Contribution.The Member will earn a return on its Capital Subaccount Contribution only as provided in the Financing Credit Order. ARTICLE III ALLOCATIONS; BOOKS SECTION 3.01 Allocations of Income and Loss. (a)Book Allocations.The net income and net loss of the Company shall be allocated entirely to the Member. (b)Tax Allocations.Because the Company is not making (and will not make) an election to be treated as an association taxable as a corporation under Section 301.7701-3(a) of the Treasury Regulations, and because the Company is a business entity that has a single owner and is not a corporation, it is expected to be disregarded as an entity separate from its owner for federal income tax purposes under Section 301.7701-3(b)(1) of the Treasury Regulations.Accordingly, all items of income, gain, loss, deduction and credit of the Company for all taxable periods will be treated for federal income tax purposes, and for state and local income and other tax purposes to the extent permitted by applicable law, as realized or incurred directly by the Member.To the extent not so permitted, all items of income, gain, loss, deduction and credit of the Company shall be allocated entirely to the Member as permitted by applicable tax law, and the Member shall pay (or indemnify the Company, the Indenture Trustee and each of their officers, managers, employees or agents for, and defend and hold harmless each such person from and against its payment of) any taxes levied or assessed upon all or any part of 11 the Company’s property or assets based on existing law as of the date hereof, including any sales, gross receipts, general corporation, personal property, privilege, franchise or license taxes (but excluding any taxesimposed as a result of a failure of such person to properly withhold or remit taxes imposed with respect to payments on any Rate Stabilization Bond).The Indenture Trustee (on behalf of the Secured Parties) shall be third party beneficiaries of the Member’s obligations set forth in this Section 3.01, it being understood that Bondholders shall be entitled to enforce their rights against the Member under this Section 3.01 solely through a cause of action brought for their benefit by the Indenture Trustee. SECTION 3.02 Company to be Disregarded for Tax Purposes.The Company shall comply with the applicable provisions of the Code and the applicable Treasury Regulations thereunder in the manner necessary to effect the intention of the parties that the Company be treated, for federal income tax purposes, as a disregarded entity that is not separate from the Member pursuant to Treasury Regulations Section 301.7701-1 et seq. and that the Company be accorded such treatment until its dissolution pursuant to Article IX hereof and shall take all actions, and shall refrain from taking any action, required by the Code or Treasury Regulations thereunder in order to maintain such status of the Company.In addition, for federal income tax purposes, the Company may not claim any credit on, or make any deduction from the principal or premium, if any, or interest payable in respect of, the Rate Stabilization Bonds (other than amounts properly withheld from such payments under the Code or other tax laws) or assert any claim against any present or former Bondholder by reason of the payment of the taxes levied or assessed upon any part of the Rate Stabilization Bond Collateral. SECTION 3.03 Books of Account.At all times during the continuance of the Company, the Company shall maintain or cause to be maintained full, true, complete and correct books of account in accordance with generally accepted accounting principles, using the fiscal year and taxable year of the Member.In addition, the Company shall keep all records required to be kept pursuant to the LLC Act. SECTION 3.04 Access to Accounting Records.All books and records of the Company shall be maintained at any office of the Company or at the Company’s principal place of business, and the Member, and its duly authorized representative, shall have access to them at such office of the Company and the right to inspect and copy them at reasonable times. SECTION 3.05 Annual Tax Information.The Managers shall cause the Company to deliver to the Member all information necessary for the preparation of the Member’s federal income tax return. SECTION 3.06 Internal Revenue Service Communications.The Member shall communicate andnegotiate with the Internal Revenue Service on any federal tax matter on behalf ofthe Member and the Company. 12 ARTICLE IV MEMBER SECTION 4.01 Powers.Subject to the provisions of this Agreement and the LLC Act, all powers shall be exercised by or under the authority of, and the business and affairs of the Company shall be controlled by, the Member pursuant to Section 4.04.The Member may delegate any or all such powers to the Managers.Without prejudice to such general powers, but subject to the same limitations, it is hereby expressly declared that the Member shall have the following powers: (a)To select and remove the Managers and all officers, agents and employees of the Company, prescribe such powers and duties for them as may be consistent with the LLC Act and other applicable law and this Agreement, fix their compensation, and require from them security for faithful service; provided, that, at all times the Company shall have at least two Independent Managers.The Member shall appoint two Independent Managers pursuant to Article VII.An “Independent Manager” is a Manager that is a natural person and is not and has not been for at least five years from the date of his or her or its appointment (i) a direct or indirect legal or beneficial owner of the Company or the Member or any of their respective Affiliates, (ii) a relative, supplier (other than an Independent Manager provided by a corporate services company that provides independent managers in the ordinary course of its business), employee, officer, director (other than as an independent director), manager (other than as an independent manager), contractor or material creditor of the Company or the Member or any of their respective Affiliates or (iii) a Person who controls (whether directly, indirectly or otherwise) the Member or its Affiliates or any creditor, employee, officer, director, manager or material supplier or contractor of the Member or its Affiliates; provided, that the indirect or beneficial ownership of stock of the Member or its Affiliates through a mutual fund or similar diversified investment vehicle with respect to which the owner does not have discretion or control over the investments held by such diversified investment vehicle shall not preclude such owner from being an Independent Manager.All right, power and authority of the Independent Managers shall be limited to the extent necessary to exercise those rights and perform those duties specifically set forth in this Agreement.Except as provided in this Agreement, including Section 1.08, in exercising their rights and performing their duties under this Agreement, any Independent Manager shall have a fiduciary duty of loyalty and care similar to that of a director of a business corporation organized under the General Corporation Law of the State of Delaware.No Independent Manager shall at any time serve as trustee in bankruptcy for any Affiliate of the Company.The Company shall pay the Independent Managers annual fees totaling not more than $[5,000] per year (the “Independent Manager Fee”).Such fees shall be determined without regard to the income of the Company, shall not be deemed to constitute distributions to the recipient of any profit, loss or capital of the Company and shall be considered a fixed Operating Expense of the Company subject to the limitations on such expenses set forth in the Qualified Rate Order.Each Manager, including each Independent Manager, is hereby deemed to be a “manager” within the meaning 18-101(10) of the LLC Act. (b)Subject to Article VII hereof, to conduct, manage and control the affairs and business of the Company, and to make such rules and regulations therefor consistent with the LLC Act and other applicable law and this Agreement. 13 (c)To change the registered agent and office of the Company in Delaware from one location to another; to fix and locate from time to time one or more other offices of the Company; and to designate any place within or without the State of Delaware for the conduct of the business of the Company. SECTION 4.02 Reimbursement of Member Expenses.To the extent permitted by applicable Requirements of Law, the Company shall have authority to reimburse the Member for out-of-pocket expenses incurred by the Member in connection with its service to the Company.It is understood that the compensation paid to the Member under the provisions of this
